Citation Nr: 0216031	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an effective date earlier than November 4, 
1999, for the grant of service connection for tinnitus.

2. Entitlement to an effective date earlier than November 4, 
1999, for the grant of service connection for hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that granted the veteran's claims of 
entitlement to service connection for hearing loss and 
tinnitus.  The veteran continues to disagree with the 
effective dates assigned for those claims.  A videoconference 
hearing before the undersigned Member of the Board was held 
in September 2002.


FINDINGS OF FACT

1. The veteran has never filed a claim of entitlement to 
service connection for tinnitus.  A claim for hearing loss 
in November 1999 resulted in an examination.  Tinnitus was 
noted on that examination.

2. The veteran was granted service connection for tinnitus 
from November 4, 1999, based on the reports of an 
audiometric examination, and a claim for hearing loss 
submitted by the veteran in November 4, 1999.

3. There is no medical evidence of record showing that the 
veteran reported tinnitus any earlier than a February 2000 
VA audiometric examination.

4. The veteran's initial claim for service connection for 
hearing loss was received on July 15, 1993.

5. The veteran's July 1993 claim was never adjudicated, and 
therefore remained open.  It is noted that hearing loss 
was listed as O percent disabling for pension purposes, 
but the issue of service connection was not addressed.

6. The veteran was granted service connection for hearing 
loss by a July 2000 RO decision, effective November 4, 
1999.


CONCLUSIONS OF LAW

The criteria for an effective date earlier than November 4, 
1999, for a grant of service connection for tinnitus, have 
not been met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.1(p), 3.1(r), 3.155, 3.400 
(2002).

The criteria for an effective date of July 15, 1993, but no 
earlier, for a grant of service connection for hearing loss, 
have been met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.1(p), 3.1(r), 3.155, 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed July 2000 rating 
action, and were provided a Statement of the Case dated 
August 2000.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO sent the veteran a letter in April 2001, 
explaining the veteran's rights under the VCAA.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded an examination during the course of this claim, 
dated February 2000.  The veteran received a hearing before 
the undersigned member of the Board in September 2002.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, even without specific notice as to which party will get 
which evidence, as all the evidence has been obtained, the 
Board can proceed.


Earlier Effective Date

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  The statutory provision 
is implemented by regulation which provides that the 
effective date for an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

Moreover, as specifically provided in 38 U.S.C.A. § 
5110(b)(1) (West 1991), the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or the release if application 
therefor is received within one year from such date of 
discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining 
"disability compensation" as basic entitlement for a 
veteran who is disabled as a result of a disease or injury 
incurred or aggravated in line of duty in active service).  
Otherwise the effective date is the date of the receipt of 
the claim.

A claim may be either a formal or informal written 
communication requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  The benefit 
being sought must be identified.  38 C.F.R. § 3.155.

The veteran initially applied for service connection for 
hearing loss in August 1993.  The veteran at that time did 
not make a claim for tinnitus.  The results of hearing tests 
conducted in September 1993 were found to be inconclusive, 
however, there was no mention made at that time of the 
veteran having tinnitus.  A rating decision was issued dated 
November 1993; however, that rating decision decided service 
connection for a sinus condition, and a permanent and total 
disability evaluation for pension purposes.  A letter sent to 
the veteran at that time indicated that his claim for 
nonservice-connected pension could not be granted, however, 
it made no mention of the veteran's claim for hearing loss.  
It is noted that the rating decision listed hearing loss as 
noncompensably disabling for consideration of an award of 
pension benefits.

In November 1999, the veteran submitted several claims, 
including a claim for hearing loss.  The veteran was denied 
service connection for hearing loss in April 2000, however, a 
July 2000 VA rating decision granted service connection for 
hearing loss and tinnitus, recently reported by the veteran, 
from November 4, 1999, the date of receipt of the veteran's 
most recent hearing loss claim.  This followed an examination 
which noted the hearing loss might have been due to acoustic 
trauma.  Tinnitus was noted on this examination.

The veteran testified at a hearing before the undersigned 
Member of the Board in September 2002.  The transcript of 
that hearing indicates, in relevant part, that the veteran 
feels he has had tinnitus and hearing loss since an accident 
which occurred while he was in service, in 1950.

Taking into account all relevant evidence, the Board finds 
that an effective date earlier than November 4, 1999, is not 
warranted for the grant of service connection for tinnitus.  
In this regard, the Board notes that the veteran has never 
submitted a claim for tinnitus, either in November 1999, or 
in August 1993; the veteran was granted service connection 
for tinnitus based on his reports of tinnitus during a 
February 2000 report of audio examination.  The Board again 
notes that, although the veteran's audiometric testing in 
September 1993 was inconclusive, the veteran did not at that 
time have any complaints or reports of tinnitus.  As such, 
the Board finds that the effective date, which should be the 
date of the veteran's claim or the date entitlement arose, 
whichever is later, may more properly considered to be the 
date of the veteran's examination in February 2000, when 
tinnitus was first reported.  However, resolving all doubt in 
the veteran's favor, the Board will consider November 4, 
1999, the proper effective date for the grant of service 
connection for tinnitus.  As noted this was the date of the 
most recent claim for service connection for hearing loss.

However, the Board finds, taking into account all relevant 
evidence, that an earlier effective date is warranted for the 
grant of service connection for hearing loss.  In this 
regard, the Board notes that the veteran clearly filed a 
claim for service connection for hearing loss received at the 
RO on July 15, 1993, and that claim was never adequately 
adjudicated by the RO.  As such, the Board finds that the 
veteran's claim for hearing loss has been open since that 
time, and, since the veteran has now been granted service 
connection for hearing loss, the veteran is entitled to a 
grant of service connection for hearing loss back to July 15, 
1993, the date of his initial claim.  There is no basis for 
assigning an early rating.

It is noted that the RO now is responsible for ascertaining 
the disability rating to be assigned from that date.  The 
action herein assigns the effective date for the grant of 
service connection, but makes no determination as to the 
rating to be assigned, as that issue is not before the Board.


ORDERS

Entitlement to an effective date earlier than November 4, 
1999, for the grant of service connection for tinnitus is 
denied.

Entitlement to an effective date of July 15, 1993, but no 
earlier, for the grant of service connection for hearing loss 
is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

